Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 08, 2018.  It is noted that Halocynthia roretzi is also known as sea squirt or sea pineapple and this is the only source the specification shows for the claimed extract.
A reading of the specification reveals the point of novelty may reside in cooling the plasmalogen extract from Halocynthia roretzi immediately after ethanol extraction and prior to drying and storing at that temperature to improve the yield.  However, this has not been clearly claimed.  The step of storing the plasmalogen extract at 2 – 15 degrees C. for 1 – 7 days is not taught or fairly suggested by the prior art of record.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nadachi in view of Takahashi.

Nadachi (WO 2008/146942) entitled "Method for Production of Phospholipid Containing Functional Material and Method for Production of Plasmalogen Type Glycerophospholipid" machine English translation provided, teaches in the abstract, a method of producing a high purity plasmalogen type glycerophospholipid from poultry breast meat in high yield.  On page 4 (A) the meat is extracted with ethanol and the product is dried.  Extractions are described as taking place under ice cooling for one hour, see example 2 step 1.  And the product is useful as a functional food and pharmaceutical in the abstract.
The claims differ from Nadachi in that the source of the extract may be Halocynthia roretzi as shown in the examples in the present specification and claim 9.
Takahashi (JP 2009/263518) entitled "Method for Extracting Plasmalogen Containing Lipid and Separating It" teaches in the abstract, lyophilized waste of marine invertebrates and waste of fishery products are added to ethanol/water and filtered, and plasmalogen lipid is recovered.  In claim 3 and paragraph 9, the extraction step is performed at 20 – 75 degrees C.  In paragraph 4 it has been proposed to incorporate plasmalogen into food and drink or medicine.  In paragraph 20 the plasmalogen may be extracted from Halocynthia roretzi.  Paragraph 32 lists the various forms the plasmalogen may formulated.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to extract plasmalogen from any known source as taught by Nadachi, and to select Halocynthia roretzi specifically as a source, because Takahashi teaches extracting plasmalogen from Halocynthia specifically.  A drying step is discussed in detail in both of the above references.  Regarding claim 10 directed to fatty acids, the sources in both of the above references contain both types of fatty acids as are commonly found in most fish oils.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1(B) "after diluting" is confusing where there is no prior diluting step recited and no concentrated product recovered.  And "allowing to stand under refrigeration" is unclear as to what may or may not be intended.  It reads on being placed in an airconditioned room at most any temperature.  Claim 2 is more specific as to what may be intended.  In claim 13 "a food with function claims" is unclear as most foods are eaten to feed a subject which is a function.  And "a health food other than these" is not understood in context.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berry (Antioxidants and Redox Signaling) teaches issues regarding oxidation of plasmalogens.
Chen (Lipids) teaches storage stability issues regarding plasmalogens as related to temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655